Case 18-57431-lrc       Doc 65    Filed 03/11/19 Entered 03/11/19 11:29:47            Desc Main
                                  Document      Page 1 of 5



                       UNITED STATES BANKRUPTCY COURT
                        NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION

  IN RE:                                            CASE NO. 18-57431-LRC

  STEVEN J. STRELZIK,                               CHAPTER 11

                      Debtor,


                                     NOTICE OF HEARING

      PLEASE TAKE NOTICE that on February 25, 2019, Steven J. Strelzik filed a
“DISCLOSURE STATEMENT WITH REGARD TO CHAPTER 11 PLAN SUBMITTED
BY STEVEN STRELZIK” (the “Disclosure Statement”) for Debtor’s proposed Plan of
Reorganization.

        PLEASE TAKE FURTHER NOTICE that a copy of the Disclosure Statement is
available for review during normal business hours in the Office of the Clerk, United States
Bankruptcy Court, Suite 1340, Richard Russell Building, 75 Ted Turner Drive, SW, Atlanta,
Georgia 30303, or online at http://ecf.ganb.uscourts.gov (registered users) and at
http://pacer.psc.uscourts.gov (unregistered users). Alternatively, a copy of the Disclosure
Statement may also be obtained by contacting and requesting a copy from Will B. Geer at the
office of Debtors’ counsel, Wiggam & Geer, LLC, 50 Hurt Plaza, SE, Suite 1245, Atlanta,
Georgia, (404) 233-9800 or wgeer@wiggamgeer.com.

        PLEASE TAKE FURTHER NOTICE that the hearing on the Disclosure Statement
shall be held in U.S. Bankruptcy Court, Courtroom 1204, 75 Ted Turner Drive, SW,
Atlanta, Georgia 30303, at 10:00 a.m. on April 11, 2019.

        Your rights may be affected by the court’s ruling on these pleadings. You should read
these pleadings carefully and discuss them with your attorney, if you have one in this bankruptcy
case. (If you do not have an attorney, you may wish to consult one.) If you do not want the court
to grant the relief sought in these pleadings or if you want the court to consider your views, then
you and/or your attorney must attend the hearing. You may also file a written response to the
pleading with the Clerk at the address stated below, but you are not required to do so. If you file
a written response, you must attach a certificate stating when, how and on whom (including
addresses) you served the response. Mail or deliver your response so that it is received by the
Clerk at least two business days before the hearing. The address of the Clerk’s Office is Clerk,
U.S. Bankruptcy Court, Room 1340, 75 Ted Turner Drive, SW, Atlanta, Georgia 30303. You
must also mail a copy of your response to the undersigned at the address stated below and the
United States Trustee at 75 Ted Turner Drive, SW, Suite 362, Atlanta, Georgia, 30303.
Case 18-57431-lrc        Doc 65   Filed 03/11/19 Entered 03/11/19 11:29:47   Desc Main
                                  Document      Page 2 of 5


This 11th day of March, 2019.

Wiggam & Geer, LLC
/s/ Will B. Geer
Will B. Geer
Georgia Bar No. 940493
Attorney for Debtor
50 Hurt Plaza, SE, Suite 1245
Atlanta, Georgia 30303
(404) 233-9800
(404) 287-2767 Facsimile
Email: wgeer@wiggamgeer.com
           Case 18-57431-lrc         Doc 65      Filed 03/11/19 Entered 03/11/19 11:29:47                 Desc Main
                                                 Document      Page 3 of 5




                                   UNITED STATES BANKRUPTCY COURT
                                    NORTHERN DISTRICT OF GEORGIA
                                           ATLANTA DIVISION
IN RE: STEVEN J STRELZIK                                        CASE NO: 18-57431
                                                                DECLARATION OF MAILING
                                                                CERTIFICATE OF SERVICE
                                                                Chapter: 11




On 3/11/2019, I did cause a copy of the following documents, described below,
Notice of Hearing on Disclosure Statement
Disclosure Statement




to be served for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with
sufficient postage thereon to the parties listed on the mailing matrix exhibit, a copy of which is attached hereto and
incorporated as if fully set forth herein.
I caused these documents to be served by utilizing the services of BK Attorney Services, LLC d/b/a certificateofservice.com,
an Approved Bankruptcy Notice Provider authorized by the United States Courts Administrative Office, pursuant to Fed.R.
Bankr.P. 9001(9) and 2002(g)(4). A copy of the declaration of service is attached hereto and incorporated as if fully set forth
herein.
Parties who are participants in the Courts Electronic Noticing System ("NEF"), if any, were denoted as having been served
electronically with the documents described herein per the ECF/PACER system.
DATED: 3/11/2019
                                                          /s/ Will B. Geer
                                                          Will B. Geer 940493
                                                          Wiggam & Geer, LLC
                                                          50 Hurt Plaza, SE, Suite 1245
                                                          Atlanta, GA 30303
                                                          678 587 8740
              Case 18-57431-lrc            Doc 65       Filed 03/11/19 Entered 03/11/19 11:29:47                       Desc Main
                                                        Document      Page 4 of 5




                                        UNITED STATES BANKRUPTCY COURT
                                         NORTHERN DISTRICT OF GEORGIA
                                                ATLANTA DIVISION
 IN RE: STEVEN J STRELZIK                                               CASE NO: 18-57431

                                                                        CERTIFICATE OF SERVICE
                                                                        DECLARATION OF MAILING
                                                                        Chapter: 11




On 3/11/2019, a copy of the following documents, described below,

Notice of Hearing on Disclosure Statement
Disclosure Statement




were deposited for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with sufficient postage thereon
to the parties listed on the mailing matrix exhibit, a copy of which is attached hereto and incorporated as if fully set forth herein.

The undersigned does hereby declare under penalty of perjury of the laws of the United States that I have served the above referenced document
(s) on the mailing list attached hereto in the manner shown and prepared the Declaration of Certificate of Service and that it is true and correct to
the best of my knowledge, information, and belief.

DATED: 3/11/2019




                                                                            Jay S. Jump
                                                                            BK Attorney Services, LLC
                                                                            d/b/a certificateofservice.com, for
                                                                            Will B. Geer
                                                                            Wiggam & Geer, LLC
                                                                            50 Hurt Plaza, SE, Suite 1245
                                                                            Atlanta, GA 30303
           Case 18-57431-lrc
PARTIES DESIGNATED                 Doc
                   AS "EXCLUDE" WERE NOT65   Filed
                                         SERVED VIA 03/11/19    Entered
                                                    USPS FIRST CLASS MAIL 03/11/19 11:29:47     Desc Main
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM
                                             Document        Page 5 of 5
CASE INFO                                BRIAN P WATT                             MATTHEW R BROOKS
1LABEL MATRIX FOR LOCAL NOTICING         600 PEACHTREE STREET NE                  TROUTMAN SANDERS LLP
113E1                                    SUITE 3000                               SUITE 3000
CASE 18-57431-LRC                        ATLANTA GA 30308-2305                    600 PEACHTREE STREET NE
NORTHERN DISTRICT OF GEORGIA                                                      ATLANTA GA 30308-2216
ATLANTA
MON MAR 11 10-27-57 EDT 2019



CAPITAL ONE                              CAPITAL ONE BANK USA NA                  CAPITAL ONE BANK USA NA
GENERAL CORRESPONDENCE                   PO BOX 71083                             BY AMERICAN INFOSOURCE LP AS AGENT
PO BOX 30285                             CHARLOTTE NC 28272-1083                  PO BOX 71083
SALT LAKE CITY UT 84130-0285                                                      CHARLOTTE NC 28272-1083




                                                                                  EXCLUDE
LISA F CAPLAN                            BRET J CHANESS
RUBIN LUBLIN LLC                         RUBIN LUBLIN LLC                         WILL B GEER
SUITE 100                                SUITE 100                                WIGGAM GEER LLC
3145 AVALON RIDGE PLACE                  3145 AVALON RIDGE PLACE                  SUITE 1245
PEACHTREE CORNERS GA 30071-1570          PEACHTREE CORNERS GA 30071-1570          50 HURT PLAZA SE
                                                                                  ATLANTA GA 30303-2916




GEORGIA DEPARTMENT OF REVENUE            INTERNAL REVENUE SERVICE                 INTERNAL REVENUE SERVICE
COMPLIANCE DIVISION                      P O BOX 7346                             P O BOX 7346
ARCS BANKRUPTCY                          2970 MARKET STREET                       PHILADELPHIA PA 19101-7346
1800 CENTURY BLVD NE SUITE 9100          PHILADELPHIA PA 19104-5002
ATLANTA GA 30345-3202




                                         DEBTOR
LINDSAY P S KOLBA                                                                 SPUS7 7000 CENTRAL PARK LLC
OFFICE OF THE US TRUSTEE                 LAW OFFICES OF STEVEN J STRELZIK         CO MATT BROOKS ESQ
SUITE 362                                7000 CENTRAL PARKWAY SUITE 1000          600 PEACHTREE STREET NE
75 TED TURNER DRIVE SW                   ATLANTA GA 30328-4592                    SUITE 3000
ATLANTA GA 30303-3330                                                             ATLANTA GA 30308-2305




                                         DEBTOR
SECRETARY OF THE TREASURY                                                         STEVEN JAY STRELZIK
15TH PENNSYLVANIA AVENUE NW              STEVEN J STRELZIK                        570 LONDONBERRY ROAD
WASHINGTON DC 20200                      LAW OFFICES OF STEVEN J STRELZIK PC      ATLANTA GA 30327-4976
                                         SUITE 1000
                                         7000 CENTRAL PARKWAY
                                         ATLANTA GA 30328-4592




TOYOTA LEASE TRUST                       TOYOTA LEASE TRUST                       TROUTMAN SANDERS LLP
CO BECKET AND LEE LLP                    CO TOYOTA MOTOR CREDIT CORPORATION       BRIAN WATT ESQ
PO BOX 3001                              PO BOX 9013                              600 PEACHTREE STREET SUITE 5200
MALVERN PA 19355-0701                    ADDISON TEXAS 75001-9013                 ATLANTA GA 30308-2231




U S SECURITIES AND EXCHANGE COMMISSION   US BANK NATIONAL ASSOCIATION             US BANK NATIONAL ASSOCIATION AS
OFFICE OF REORGANIZATION                 PO BOX 65250                             TRUSTEE FOR
SUITE 900                                SALT LAKE CITY UT 84165-0250             LOCKE LORD LLP
950 EAST PACES FERRY ROAD NE                                                      3333 PIEDMONT ROAD NE SUITE 1200
ATLANTA GA 30326-1382                                                             ATLANTA GA 30305-1724




UNITED STATES ATTORNEY                   UNITED STATES TRUSTEE                    KRISTI SMITH WILLIAMS
NORTHERN DISTRICT OF GEORGIA             362 RICHARD RUSSELL FEDERAL BUILDING     LEFKOFF RUBIN GLEASON RUSSO PC
75 TED TURNER DRIVE SW SUITE 600         75 TED TURNER DRIVE SW                   SUITE 900
ATLANTA GA 30303-3309                    ATLANTA GA 30303-3315                    5555 GLENRIDGE CONNECTOR
                                                                                  ATLANTA GA 30342-4762
